NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                              _______________________

                                    No. 20-2861
                              _______________________

                         MICHAEL ANTHONY SPRINGER,
                                      Appellant

                                           v.

                       COMMISSIONER SOCIAL SECURITY

                              _______________________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           District Court No. 4-19-cv-01080
                 Magistrate Judge: The Honorable William I. Arbuckle
                            __________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 27, 2021

           Before: SMITH, Chief Judge, PHIPPS, and ROTH, Circuit Judges

                               (Filed: October 14, 2021)

                            __________________________

                                     OPINION*
                            __________________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SMITH, Chief Judge.

       Michael Anthony Springer appeals the order of the District Court affirming the

Commissioner of Social Security’s denial of his application for supplemental security

income benefits under Title XVI of the Social Security Act. See 42 U.S.C. §§ 1381-1383.

We will affirm the District Court’s order.1

       Springer alleged disability based on back problems and anxiety. The Administrative

Law Judge (ALJ), applying the five-step sequential analysis set forth in 20 C.F.R. §

416.920, found that, although Springer’s back condition qualified as a severe impairment,

the limitations imposed by his back condition did not preclude him from performing other

work existing in the national economy. Springer appealed to the District Court, which

concluded that the ALJ’s decision was not supported by substantial evidence.

       On remand, the ALJ conducted a second hearing. Thereafter, the ALJ issued a

second decision, again finding that Springer was not disabled because he could perform




1
  The District Court exercised jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).
Appellate jurisdiction exists under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). In reviewing
the agency’s decision, its “factual findings . . . are ‘conclusive’ . . . so long as they are
supported by ‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019)
citation omitted). Under this “substantial evidence standard, a court looks to an existing
administrative record and asks whether it contains ‘sufficien[t] evidence’ to support the
agency’s factual determinations.” Id. at 1154 (citation omitted). As the Supreme Court
explained in Biestek, “the threshold for such evidentiary sufficiency is not high,” “and
means only—such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Id. (internal quotation marks and citation omitted). We review the
Commissioner’s legal conclusions de novo. See Chandler v. Comm’r of Soc. Sec., 667
F.3d 356, 359 (3d Cir. 2011).
                                              2
certain light level work existing in the national economy. Springer appealed. In a thorough

Memorandum Opinion, the District Court affirmed the final decision of the Commissioner.

       Springer appeals the District Court’s order, challenging the ALJ’s finding that he

could perform certain light level work. He contends that the ALJ erred in making that

finding because she failed to accord controlling weight to the medical opinion of Springer’s

primary treating physician, Dr. Joseph, who opined that the limitations caused by his back

problems and anxiety precluded him from “perform[ing] any type of gainful employment

on an ongoing basis.” A88.

       An ALJ should accord great weight to a report from a treating physician. Plummer

v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). A treating physician’s opinion deserves great

weight because that opinion “reflect[s] expert judgment based on a continuing observation

of the patient’s condition over a prolonged period of time.” Id. (internal quotations marks

and citation omitted). This does not mean, however,

       that a statement by a plaintiff’s treating physician supporting an assertion that
       [he] is disabled or unable to work is . . . dispositive of the issue. The ALJ
       must review all the medical findings and other evidence presented in support
       of the attending physician’s opinion of total disability. In doing so, the ALJ
       must weigh the relative worth of a treating physician’s report against the
       [other medical evidence].

Adorno v. Shalala, 40 F.3d 43, 47-48 (3d Cir. 1994) (internal quotation marks and citations

omitted). After reviewing all of the evidence, the ALJ may discount a physician’s opinion

of disability which is not supported by medical evidence, or may reject a physician’s

opinion outright if it is contradicted by other medical evidence. Plummer, 186 F.3d at 429.




                                              3
       Although Springer raises several arguments as support for his position that the ALJ

erred by discounting Dr. Joseph’s opinion, our review of the administrative record compels

the conclusion that the ALJ permissibly accorded little weight to Dr. Joseph’s opinion. As

required, the ALJ explained why she discounted Dr. Joseph’s opinion, citing multiple

reasons, including, inter alia, contradictory medical evidence and the lack of support in Dr.

Joseph’s own progress notes for his opinion that Springer is disabled. Zirnsak v. Colvin,

777 F.3d 607, 614 (3d Cir. 2014) (“[T]he ALJ is free to accept some medical evidence and

reject other evidence, provided that [s]he provides an explanation for discrediting the

rejected evidence.”).   Consistent with the ALJ’s appropriate determination that Dr.

Joseph’s opinion merited little weight, we further conclude that there is substantial

evidence to support her finding that Springer could perform certain light level work.

Accordingly, we will affirm the District Court’s order.2




2
  Before the District Court, Springer asserted that the ALJ was biased. The District Court
concluded that the claim, which had not been raised during the administrative process, was
waived. A34. Before us, Springer mentions his bias claim in a footnote without citing any
legal authority to support his position. “[A]rguments raised in passing (such as, in a
footnote), but not squarely argued, are considered waived.” John Wyeth & Bro. Ltd. v.
CIGNA Int’l Corp., 119 F.3d 1070, 1076 n.6 (3d Cir. 1997). We therefore will not consider
the bias claim.

                                             4